Citation Nr: 1434431	
Decision Date: 08/01/14    Archive Date: 08/08/14

DOCKET NO.  06-21 692A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for a stomach disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The Veteran had active military service from October 1973 to September 1975.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal of a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

In October 2012, the Veteran testified before the undersigned Veterans Law Judge (VLJ) during a video conference hearing. 

In January 2013, May 2013, and November 2013, the Board remanded the Veteran's claim for additional development.  Most recently, in December 2013, the Agency of Original Jurisdiction (AOJ) issued a supplemental statement of the case (SSOC) continuing the denial of the claim.  

In July 2013 and January 2014 Written Brief Presentations, the Veteran's representative argued that the Veteran's stomach disability was secondary to medications, to include NSAIDs (nonsteroidal anti-inflammatory drugs), the Veteran was taking for his service-connected disabilities.  The Board notes that a claim based on a new theory of entitlement or causation for service connection for the same disease or injury that was the subject of a previously denied claim cannot be the basis of a new claim.  Rather, it is regarded as a claim to reopen the previously denied claim, and if the evidence supporting the new theory of causation constitutes new and material evidence, then VA must reopen the claim.  Boggs v. Peake, 520 F.3d 1330, 1336-37 (Fed. Cir. 2008); see also Bingham v. Principi, 18 Vet. App. 470, 474 (2004), aff'd, 421 F.3d 426, 1346, 1349 (Fed. Cir. 2005) (noting that a final denial on one theory is a final denial on all theories).  



FINDINGS OF FACT

1.  In a January 2007 decision, the Board denied the Veteran's claim for service connection for a stomach disability.  

2.  Evidence received since the Board's January 2007 decision does not relate to an unestablished fact necessary to substantiate the claim for service connection for a stomach disability; nor does it raise a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  A January 2007 Board decision that denied the Veteran's claim for service connection for a stomach disability is final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2013). 

2.  New and material evidence has not been received, and the petition to reopen the Veteran's claim for service connection for a stomach disability is denied.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board finds that all notification and development action needed to arrive at a decision on the claim on appeal for service connection for a stomach disability has been accomplished.  

Through a pre-adjudication notice letter dated in February 2009, the AOJ notified the Veteran of the legal criteria governing his claim and the evidence needed to substantiate his claim.  Thereafter, the Veteran was afforded the opportunity to respond.  Hence, the Board finds that the Veteran has received notice of the information and evidence needed to substantiate his claim, and has been afforded ample opportunity to submit such information and evidence.  The Board also finds that the February 2009 notice letter satisfies the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  Additionally, the letter provided the Veteran notice regarding the assignment of effective dates and disability rating elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Veterans Appeals (Court) specifically addressed VCAA notice requirements in the context of a veteran's request to reopen a previously and finally denied claim.  The Court found that VA must notify a claimant of the evidence and information that is necessary to reopen the claim, and must provide notice that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were not found in the previous denial.  After having reviewed the record, the Board has concluded that the notice requirements of the VCAA, per the holding in Kent, have been satisfied.

In particular, in the February 2009 notice letter, the Veteran was advised of the evidence necessary to establish a claim for service connection and the need to submit new and material evidence to reopen his claim for service connection for a stomach disability.  The Veteran was also advised that his claim had been denied by the AOJ in a November 2002 rating decision and upheld by the Board in January 2007.  The letter also contained a brief description of what constituted new and material evidence, and noted the following:

Your claim was previously denied because there was no evidence of a chronic disability that was incurred in or caused by your military service.  Therefore, the evidence you submit must relate to this fact.  

With regard to the above, in its January 2007 final decision, the Board, in particular, concluded that the evidence did not show that a chronic stomach disability was manifested in service or for many years after separation from service, or that the Veteran's current stomach disability was related to his military service.  

Therefore, the Board finds that the Veteran has been provided the content-complying notice to which he was entitled.  Pelegrini v. Principi, 18 Vet. App. 112, 122 (2004); Kent, 20 Vet. App. at 1.  

Also, VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claim.  The Veteran's service treatment records (STRs) are associated with the claims folders as are his VA and private treatment records, as well as his Social Security Administration (SSA) records.  The Veteran did identify having received treatment for his stomach disability during the period of September 1975 to September 1976 at the VA Medical Center (VAMC) in Little Rock, Arkansas.  The identified records were not located by the VAMC Little Rock and the Veteran was notified of this fact in November 2013.  

The Veteran has not been provided a VA examination; nor has a medical opinion been obtained with respect to his claim on appeal.  Once new and material evidence has been presented as to an unestablished fact from the previously denied claim, VA's duty to assist includes a medical nexus examination, if one is warranted.  38 C.F.R. § 3.159(c)(4)(iii) (2013).  As is discussed in detail below, new and material has not been received to warrant reopening the Veteran's claim for service connection for a stomach disability.  Therefore, VA is under no duty to provide the Veteran an examination or obtain a medical opinion.  

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim on appeal.  

II. Analysis

The Veteran contends that he experienced stomach problems and symptoms in service and that these problems and symptoms have continued since that time.  Additionally, the Veteran's representative has contended that the Veteran's stomach disability is related to medications the Veteran has taken for his service-connected disabilities.  

As noted above, the Veteran's claim for service connection for a stomach disability was denied by the AOJ in a November 2002 rating decision and upheld by the Board in January 2007.  The Veteran did not appeal the January 2007 Board decision.  Thus, the Board finds its January 2007 decision to be final.  38 U.S.C.A. § 7105(b), (c).  

It appears that in June 2008 the Veteran sought to reopen his claim.  Under pertinent legal authority, VA may reopen and review a claim which has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Moreover, in Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Court held that when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical examination/opinion.  The Court also has held that 38 C.F.R. § 3.156(a) "must be read as creating a low threshold" and "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim."  Shade at 117.

By way of history, STRs confirmed treatment in June 1975 for stomach pain.  Specifically, a June 1975 clinical record noted subjective complaints of stomach pain for two weeks.  The Veteran complained of pain, but no diarrhea or nausea. Evaluation of the stomach was normal with no masses or rebound tenderness shown.  The diagnosis was rule out gastritis and treatment consisted of Gelusil tabs.  A subsequent June 1975 separation medical examination report noted that findings for the abdomen and viscera were normal.

Post-service medical records, in particular, show a diagnosis of probable mild viral gastroenteritis in September 1987.  Complaints of stomach problems were noted in February 1993.  At that time, a VA clinical record noted complaints of indigestion, gas, and abdomen pain.  An upper gastrointestinal (GI) series performed in April 1993 was unremarkable.  A November 1998 VA treatment report notes recurrent gas pain.  An October 2002 VA treatment record noted complaints of gas problems.  

The Veteran testified before a member of the Board in March 2004 and described the onset of his symptoms in service and that he continued to suffer symptoms since that time.  

A February 2005 VA treatment record noted that the Veteran had stomach pain and that he likely had esophageal reflux that was uncontrolled on Zantac.  

The Veteran was examined in June 2005 for VA purposes.  He complained of abdominal cramps, generalized stomach pain and symptoms of gastroesophageal reflux (GERD), but rarely did he vomit blood.  He had occasional nausea and vomiting.  Physical examination of the abdomen was normal.  The diagnosis was GERD.  An associated June 2005 upper GI series revealed the following: 

Swallowing is normal.  No hiatal hernia or reflux was produced with abnormal pressure.  Stomach and duodenum are normal.  

A subsequent VA examination was conducted in June 2006.  The physician reviewed the claims folders in conjunction with the examination.  The Veteran reported that he recently had been having symptoms of heartburn, indigestion, and reflux.  He stated that he vomited food particularly if he ate certain foods such as rice, chili, or tomato sauce. He complained of gas but did not have hematemsis or melena.  His weight was stable.  He used Maalox on an as-needed basis and stated that Maalox worked far better than any other treatment.  Evaluation was normal and did not show any evidence of an ulcer, gastroesophageal reflux, or other abnormalities.  The abdomen was soft with active bowel sounds.  There was no visceromegaly, masses, or tenderness.  The diagnosis was gastroesophageal reflux.  The physician opined that the Veteran's current symptoms were consistent with gastroesophageal reflux, but that his current GI problems were not related to the episode of gastritis that he was treated for in service in 1975.  

A July 2006 VA treatment record noted the Veteran's complaint of burning in his rectal area after eating hot sauce or pepper.  

As noted previously, in its January 2007 decision, the Board, in particular, concluded that the evidence did not show that a chronic stomach disability was manifested in service or for many years after separation from service, or that the Veteran's current stomach disability was related to his military service.  

The evidence received subsequent to the final January 2007 Board decision includes both VA and private treatment records, the Veteran's October 2012 Board hearing transcript, as well medical literature from the Internet submitted by the Veteran's representative identifying possible gastric symptoms associated with the use of various medications.  

The Board finds the additional VA and private treatment records to be cumulative of what was reviewed and considered by the Board in its January 2007 decision.  That evidence considered by the Board documented the Veteran's post-service stomach problems.  Treatment records received since the January 2007 Board decision likewise document the Veteran's treatment for stomach issues and/or gastroesophageal reflux (GERD).  While the evidence is new, it is not material as none of the records contains any finding or opinion relating any current stomach disability, to include GERD, to the Veteran's period of military service.  Likewise, the Veteran's October 2012 testimony as to stomach problems subsequent to service is also cumulative of statements and the March 2004 testimony considered by the Board in January 2007.  No additional information was provided by the Veteran in October 2012.  As such, his October 2012 testimony is not new and material and does not warrant reopening of his claim.  In this regard, as noted above, the Veteran did provide additional information concerning VA treatment he allegedly received for his stomach soon after his release from active service.  However, the medical records associated with that reported treatment were unable to be located by VAMC Little Rock and the Veteran has not otherwise submitted the records for review.  

Additionally, as noted above, the Veteran's representative has alleged that the Veteran's stomach problems are the result of his use of medications, to include NSAIDs, for his service-connected disabilities.  The Board agrees that the use of certain medications, such as NSAIDs, can cause gastric symptoms and/or a stomach disability, such as an ulcer.  A review of the Veteran's VA medical records reflects that the Veteran was advised of this fact in a May 2000 treatment note.  However, none of the Veteran's treatment records or other medical evidence indicates or even implies that the Veteran currently has a stomach disability or symptoms thereof related to his use of medications, to include NSAIDs.  As a result, the Board does not find that medical literature from the Internet (and/or copies of medication boxes) documenting possible gastric side-effects associated with taking the medications, is material to the specifics of the case at hand.  Here, when such evidence is considered with the other evidence of record, in particular the medical evidence which does not identify a stomach disability (to include GERD) related to medication use, the Board does not find that the submitted evidence raises a reasonable possibility of substantiating the claim.  

Thus, the evidence submitted from the Veteran's representative noting a possible relationship between medication use and the onset of gastric symptoms, while new, is not found material for purposes of reopening the Veteran's claim for service connection for a stomach disability.  

Therefore, the evidence received since the final January 2007 Board decision does not relate to an unestablished fact necessary to substantiate the Veteran's claim for service connection for a stomach disability.  In other words, the evidence does not provide support for the Veteran's claim that his stomach disability is related to his period of active service; nor that the Veteran has a stomach disability that is related to his use of medications for his service-connected disabilities.  Accordingly, the Board finds that evidence received subsequent to the January 2007 Board decision is not new and material, and it consequently does not serve to reopen the claim for service connection for a stomach disability.  


ORDER

The application to reopen a claim of entitlement to service connection for a stomach disability is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


